Upon consideration of the petition filed by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 8th day of January 2004."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties, unless already submitted to the Court of Appeals, shall be submitted as follows: Appellant's brief shall be due twenty days from the certification of this order and shall be hand delivered to opposing counsel; Appellee's brief shall be due twenty days thereafter and hand delivered to the Supreme Court Clerk's Office.